Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 7/22/2022 has been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




         Claims 1-3, 8, 10, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG-Publication #2019/0098682), in view of Jiang et al. (U.S. PG-Publication #2020/0187297), and in view of Babaei et al. (U.S. PG-Publication #2019/0098533).


          Consider claims 1, 8, 13 and 17, Park et al. clearly disclose a method for activating a packet data convergence protocol (PDCP) duplication, comprising: 
          receiving, by a second node, a notification message transmitted by a first node, wherein the notification message is configured to configure a PDCP duplication for a bearer (par. 213 (A PDCP packet duplication for a bearer (e.g. signaling radio bearer (SRB), data radio bearer, SRB0, SRB1, SRB2, and/or the like) may be configured via one or more Radio Resource Control (RRC) layer signaling messages for a wireless device, and/or via one or more RRC control signaling for a distributed Radio Access Network (RAN) entity (DU, Distributed Unit) if a base station is split into a centralized RAN entity (CU, Central Unit) and one or more distributed RAN entity. If a PDCP packet duplication for a bearer is configured, a base station may activate or deactivate the PDCP packet duplication based on a radio channel condition, a traffic load, and/or the like)); 
          However, Park et al. do not specifically disclose changing or determining, by the second node, an activation or deactivation state of uplink (UL) PDCP duplication of the bearer. 
          In the same field of endeavor, Jiang et al. clearly show:                   
          after the second node receives the notification message, changing or determining, by the second node, an activation or deactivation state of uplink (UL) PDCP duplication of the bearer (par. 58 (in a case that the initial state configured by the base station is the active state, the present state of the PDCP packet duplication function may be set as the active state; and similarly, in a case that the initial state configured by the base station is the inactive state, the present state of the PDCP packet duplication function may be set as the inactive state); par. 59 (upon that an activation instruction for the PDCP packet duplication function is received from the base station, the present state of the PDCP packet duplication function may be set as the active state according to the activation instruction)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, and show changing or determining, by the second node, an activation or deactivation state of uplink (UL) PDCP duplication of the bearer, as taught by Jiang, so that. the system can perform more efficiently
          However, Park and Jiang do not specifically disclose a master node and a slave node.
          In the same field of endeavor, Babaei et al. clearly show:                   
          for carrier aggregation (CA) based PDCP duplication, in a central unit (CU)/distribute unit (DU) split scenario, when the first node is the CU, the second node is the DU (par. 167 (In the non-centralized deployment scenario in FIG. 13A, the full protocol stack (e.g. NR RRC, NR PDCP, NR RLC, NR MAC, and NR PHY) may be supported at one node. In the centralized deployment scenario in FIG. 13B, upper layers of gNB may be located in a Central Unit (CU), and lower layers of gNB may be located in Distributed Units (DU))); or,
         for double connection (DC) based PDCP duplication, when the first node is a master node (MN), the second node is a secondary node (SN) (par. 144 (FIG. 6 and FIG. 7 are example diagrams for protocol structure with CA and multi-connectivity… gNBs involved in multi-connectivity for a certain UE may assume two different roles: a gNB may either act as a master gNB or as a secondary gNB. In multi-connectivity, a UE may be connected to one master gNB and one or more secondary gNBs), par. 180 (LTE-NR dual connectivity may use packet duplication. In an example, the packet data convergence protocol (PDCP) function in a transmitter may enable packet duplication and the PDCP function in the receiver may enable duplicate packet removal)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, show changing or determining, by the second node, an activation or deactivation state of uplink (UL) PDCP duplication of the bearer, as taught by Jiang, and show a master node and a slave node, as taught by Babaei, so that the system can perform more efficiently



          Consider claim 2, and as applied to claim 1 above,
                          claim 10, and as applied to claim 8 above,
                          claim 20, and as applied to claim 17 above, 
Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer. 
          In the same field of endeavor, Jiang et al. clearly show:                   
          wherein the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer (par. 59 (upon that an activation instruction for the PDCP packet duplication function is received from the base station, the present state of the PDCP packet duplication function may be set as the active state according to the activation instruction)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, and show the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer, as taught by Jiang, so that the system can perform more efficiently. 



          Consider claim 3, and as applied to claim 1 above, Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose the indication information of activation/deactivation of UL PDCP duplication. 
          In the same field of endeavor, Jiang et al. clearly show:                   
          after the second node receives the indication information of activation/deactivation of UL PDCP duplication of the bearer carried in the notification message, changing, by the second node, an activation/deactivation state of UL PDCP duplication of the bearer (par. 59 (upon that an activation instruction for the PDCP packet duplication function is received from the base station, the present state of the PDCP packet duplication function may be set as the active state according to the activation instruction))). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, and show the indication information of activation/deactivation of UL PDCP duplication, as taught by Jiang, so that the system can perform more efficiently.



         Claims 4, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG-Publication #2019/0098682), in view of Jiang et al. (U.S. PG-Publication #2020/0187297), and Babaei et al. (U.S. PG-Publication #2019/0098533), and in view of Mok et al. (U.S. PG-Publication #2019/0327641),

          Consider claim 4, and as applied to claim 3 above, Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose changing, by the second node, an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling. 
          In the same field of endeavor, Mok et al. clearly show:                   

          wherein the changing, by the second node, an activation/deactivation state of UL PDCP duplication of the bearer, includes: 
          changing, by the second node, an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling (par. 249 (When an eNB transmits a duplication transmission activation signal or deactivation signal to a UE, the UE may perform duplication transmission or stop duplication transmission by taking the corresponding signal into consideration. The duplication transmission activation signal and deactivation signal may be transmitted using an MAC CE, an RLC control PDU, a PDCP control PDU, an RRC connection reconfiguration message or DCI of a DL control channel)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, and show changing, by the second node, an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling, as taught by Mok, so that the system can perform more efficiently.




          Consider claim 9, and as applied to claim 8 above,
                          claim 18, and as applied to claim 17 above, 
Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose the second node supports a carrier aggregation (CA) scenario. 
          In the same field of endeavor, Mok et al. clearly show:                   
          wherein the first node configures PDCP duplication for the bearer according to auxiliary information reported by the second node; wherein the auxiliary information includes at least one of the following: 
         whether the second node supports a carrier aggregation (CA) scenario (fig. 27, par. 210 (Referring to FIG. 27, an RLC PDU may be duplicated and transmitted based on an LTE carrier aggregation (CA))), 
         whether the second node supports an ultra-reliable low latency communication (URLLC) service, and 
         situation information of a channel currently supported by the second node.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, and show the second node supports a carrier aggregation (CA) scenario, as taught by Mok, so that the system can perform more efficiently.



         Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Park et al. (U.S. PG-Publication #2019/0098682), in view of Jiang et al. (U.S. PG-Publication #2020/0187297), and Babaei et al. (U.S. PG-Publication #2019/0098533), and Mok et al. (U.S. PG-Publication #2019/0327641), and in view of Cavalli et al. (U.S. PG-Publication #2005/0026616). 


          Consider claim 5, and as applied to claim 4 above, Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose a service of a corresponding priority to the bearer. 
          In the same field of endeavor, Cavalli et al. clearly show:                   
          wherein after the second node receives the indication information of activation of UL PDCP duplication of the bearer carried in the notification message, or after the second node changes the deactivation state of UL of the bearer to be the activation state, the method further includes: 
          providing, by the second node, a service of a corresponding priority to the bearer, according to the activation state of UL of the bearer (par. 94 (Bearer services are distinguished by traffic class: Conversational, Streaming, Interactive and Background. This distinction is due to the different QoS characteristics of these bearer services in terms of Eb/No, error rates, priorities, delay and others, for which these classes have different typical requirements, leading to a significant difference among these bearer service types)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, and show a service of a corresponding priority to the bearer, as taught by Cavalli, so that the system can perform more efficiently.

          Consider claim 14, and as applied to claim 13 above, Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose changing an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling. 
          In the same field of endeavor, Mok et al. clearly show:                   
          a node device, wherein the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer;
          after the transceiver receives the indication information of activation/deactivation of UL PDCP duplication of the bearer carried in the notification message, the processor changes an activation/deactivation state of UL PDCP duplication of the bearer (par. 249 (When an eNB transmits a duplication transmission activation signal or deactivation signal to a UE, the UE may perform duplication transmission or stop duplication transmission by taking the corresponding signal into consideration. The duplication transmission activation signal and deactivation signal may be transmitted using an MAC CE, an RLC control PDU, a PDCP control PDU, an RRC connection reconfiguration message or DCI of a DL control channel));
          the transceiver is further configured to change an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling (par. 249 (When an eNB transmits a duplication transmission activation signal or deactivation signal to a UE, the UE may perform duplication transmission or stop duplication transmission by taking the corresponding signal into consideration. The duplication transmission activation signal and deactivation signal may be transmitted using an MAC CE, an RLC control PDU, a PDCP control PDU, an RRC connection reconfiguration message or DCI of a DL control channel));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, and show changing an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling, as taught by Mok, so that the system can perform more efficiently.
          However, Park and Mok et al. do not specifically disclose the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer. 
          In the same field of endeavor, Jiang et al. clearly show: 
a node device, wherein the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer (par. 59 (upon that an activation instruction for the PDCP packet duplication function is received from the base station, the present state of the PDCP packet duplication function may be set as the active state according to the activation instruction)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, show changing an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling, as taught by Mok, and show the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer, as taught by Jiang, so that the system can perform more efficiently.
          However, Park, Mok and Jiang do not specifically disclose a service of a corresponding priority to the bearer. 
          In the same field of endeavor, Cavalli et al. clearly show: 
          the processor is further configured to provide a service of a corresponding priority to the bearer, according to the activation state of UL of the bearer (par. 94 (Bearer services are distinguished by traffic class: Conversational, Streaming, Interactive and Background. This distinction is due to the different QoS characteristics of these bearer services in terms of Eb/No, error rates, priorities, delay and others, for which these classes have different typical requirements, leading to a significant difference among these bearer service types)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, show changing an activation/deactivation state of UL of the bearer through medium access control control unit (MAC CE) signaling, as taught by Mok, show the notification message carries indication information of configuring the bearer with the PDCP duplication and activation/deactivation of UL PDCP duplication of the bearer, as taught by Jiang, and show a service of a corresponding priority to the bearer, as taught by Cavalli, so that the system can perform more efficiently.





         Claims 6, 11, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG-Publication #2019/0098682), in view of Jiang et al. (U.S. PG-Publication #2020/0187297), and Babaei et al. (U.S. PG-Publication #2019/0098533), and in view of Yu et al. (U.S. PG-Publication #2018/0324642).


          Consider claim 6, and as applied to claim 1 above,
                          claim 11, and as applied to claim 8 above,
                          claim 15, and as applied to claim 13 above,
                          claim 21, and as applied to claim 17 above,
Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose the response message carries indication information of activating UL PDCP duplication of the bearer.
          In the same field of endeavor, Yu et al. clearly show:                   
          after the second node receives the notification message, when determining to activate UL PDCP duplication of the bearer, transmitting, by the second node, a response message to the first node; wherein the response message carries indication information of activating UL PDCP duplication of the bearer (par. 196 (the base station 605-a may transmit a response message 675 based on receiving the activation message 670. The response message 675 may include an acknowledgement or a negative acknowledgement that the activation message 670 was received. In some cases, the response message 675 may indicate that the base station 605-a is activating its duplication of packet procedures (either through entering the duplication mode or changing its duplication mode status))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for activating a packet data convergence protocol (PDCP) duplication, as taught by Park, and show the response message carries indication information of activating UL PDCP duplication of the bearer, as taught by Yu, so that the system can perform more efficiently. 



                                       Response to Amendment


            Applicant's arguments filed on 8/25/2022, with respect to claims 1, on pages 9-15 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Mok does not teach or suggest: 
           “for carrier aggregation (CA) based PDCP duplication, in a central unit
(CU)/distribute unit (DU) split scenario, when the first node is the CU, the second
node is the DU; or,
          for double connection (DC) based PDCP duplication, when the first node is
a master node (MN), the second node is a secondary node (SN)”. 
         The Examiner has modified the response with a new reference which provides:
         “for carrier aggregation (CA) based PDCP duplication, in a central unit
(CU)/distribute unit (DU) split scenario, when the first node is the CU, the second
node is the DU; or,
          for double connection (DC) based PDCP duplication, when the first node is
a master node (MN), the second node is a secondary node (SN)”. See the above rejections of claim 1, for the relevant interpretation and citations found in Babaei, disclosing the missing limitation.
          In addition, claims 1 has been amended to show “wherein the notification message is configured to configure a PDCP duplication for a bearer”. The Examiner has
modified the response with a new reference which provides “wherein the notification message is configured to configure a PDCP duplication for a bearer”. See the above rejections of claim 1, for the relevant interpretation and citations found in Park, disclosing the new limitation.
 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

November 16, 2022